

116 S3649 IS: Community Broadband Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3649IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Booker (for himself, Mr. Markey, Mr. King, Mr. Wyden, Mr. Blumenthal, Mr. Sanders, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo promote competition, to preserve the ability of local governments to provide broadband capability and services, and for other purposes.1.Short
 titleThis Act may be cited as the Community Broadband Act of 2020.2.DefinitionsIn this Act—(1)the term advanced telecommunications capability has the meaning given the term in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d));(2)the term advanced telecommunications capability or services means—(A)advanced telecommunications capability; or(B)services using advanced telecommunications capability;(3)the term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304);(4)the term public provider means—(A)a State or political subdivision thereof;(B)any agency, authority, or instrumentality of a State or political subdivision thereof;(C)an Indian Tribe; or(D)any entity that is owned by, controlled by, or otherwise affiliated with—(i)a State or political subdivision thereof;(ii)an agency, authority, or instrumentality of a State or political subdivision thereof; or(iii)an Indian Tribe;(5)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States; and(6)the term telecommunications service has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).3.Local government provision of telecommunications services and advanced telecommunications capability and servicesNo statute, regulation, or other legal requirement of a State, a political subdivision thereof, or an Indian Tribe may prohibit, or have the effect of prohibiting or substantially inhibiting, any public provider from providing telecommunications services or advanced telecommunications capability or services to any person or any public or private entity.4.Safeguards(a)Administration(1)In generalTo the extent any public provider regulates competing providers of telecommunications services or advanced telecommunications capability or services, the public provider shall apply its ordinances, rules, and policies, including those relating to the use of public rights-of-way, permitting, performance bonding, and reporting, without discrimination in favor of—(A)the public provider; or(B)any other provider of telecommunications services or advanced telecommunications capability or services that the public provider owns or with which the public provider is affiliated.(2)ExemptionsParagraph (1) shall not apply—(A)when a public provider provides telecommunications services or advanced telecommunications capability or services other than—(i)to the public; or(ii)to such classes of users as to make the capability or services effectively available to the public; or(B)during an emergency declared by the President, the Governor of the State in which the public provider is located, or any other elected local official authorized by law to declare a state of emergency in the jurisdiction in which the public provider is located. (b)Application of
 general lawsNothing in this Act shall be construed to exempt a public provider that offers telecommunications services or advanced telecommunications capability or services to the public from any Federal communications law or regulation that applies to all providers of telecommunications services or advanced telecommunications capability or services to the public.5.Public-private
 partnerships encouragedIt is the sense of Congress that a public provider that intends to provide telecommunications services or advanced telecommunications capability or services to the public should consider the potential benefits of a public-private partnership before providing the capability or services.6.Use of Federal fundsIf any project providing telecommunications services or advanced telecommunications capability or services under this Act fails due to bankruptcy or is terminated by a public provider, no Federal funds may be provided to the public provider specifically to assist the public provider in reviving or renewing that project, unless the failure due to bankruptcy occurred in a jurisdiction that is subject to a declaration by the President of a major disaster, as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).